Citation Nr: 0006928	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES


1.  Whether the claim for service connection for diabetes is 
well grounded. 

2.  Whether the claim for service connection for glaucoma is 
well grounded.  

3.  Whether the claim for service connection for a detached 
retina of the right eye is well grounded. 

4.  Whether the claim for service connection for residuals of 
a left knee injury is well grounded. 

5.  Whether the claim for service connection for a headache 
disorder is well grounded. 

6.  Whether the claim for service connection for sinusitis is 
well grounded.  

7.  Whether the claim for service connection for right-sided 
carpal tunnel syndrome (CTS) is well grounded. 

8.  Entitlement to an increased rating for residuals a left 
ankle sprain, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


INTRODUCTION

The veteran had active military service in the Army from June 
1979 to July 1984 and in the Navy from January 1987 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana. 

After the Board remanded the case in February 1996, in April 
1997 the RO granted service connection for left CTS and for 
tinnitus.  As noted in the February 1998 Board remand, no 
appeal was taken as to the ratings assigned for those 
disorders and, thus, those issues are no longer before the 
Board.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 
1997) (an award of service connection is a full grant of the 
benefit sought and any rating assigned is a separately 
appealable issue).  The April 1997 rating action also granted 
a 10 percent rating for residuals of a left ankle sprain but 
because the veteran had not indicated satisfaction with that 
rating, that claim is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

Following the February 1998 Board remand, a March 1999 rating 
action granted service connection for retinal holes of the 
right eye.   See Grantham, Id.  However, service connection 
remained denied for glaucoma and for a detached right retina 
and, thus, those issues remain before the Board and were 
addressed in the March 1999 supplemental statement of the 
case (SSOC).  


FINDINGS OF FACTS

1.  Diabetes, glaucoma, and detachment of the retina of the 
right eye are not shown.  

2.  There is no competent medical evidence of the current 
existence of chronic residuals of a left knee injury, chronic 
headaches, sinusitis or right-sided CTS.  

3.  There is no ankylosis of the left ankle nor radiological 
documentation of left ankle arthritis and there is no 
recently clinically documented instability of the left ankle 
nor more than moderate limitation of motion of that ankle.   

4.  The veteran's service-connected left ankle disorder has 
not required hospitalization, does not cause marked 
interference with employment, and does not otherwise present 
an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  The claims for service connection for diabetes, glaucoma, 
and detachment of the retina of the right eye are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claims for service connection for chronic residuals 
of a left knee injury, chronic headaches, sinusitis and 
right-sided CTS are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

3.  An increased evaluation for residuals a left ankle 
sprain, currently rated 10 percent disabling, is not 
warranted.  38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
4.40, 4.41, 4.45, Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Remand of the case in 1996 was required to locate service 
medical records (SMRs) of the veteran's first period of 
service.  An April 1996 report of contact only reflects that 
the Montana Army National Guard was contacted and later that 
month duplicate SMRs were received.  The 1998 remand noted 
that there was no documentation that the National Personnel 
Records Center (NPRC) was contacted.  After the 1998 remand, 
the NPRC was contacted and reported in August 1998 that no 
records of the veteran were found.  

The case was remanded in 1996 to conduct VA examinations 
which were performed later in 1996.  The veteran was 
contacted in April 1996, as requested in the 1996 remand, to 
obtain information of post service treatment for his left 
ankle, left wrist, and for tinnitus.  

As noted in the 1998 remand, the 1996 VA orthopedic 
examination had not commented on the degree of any additional 
functional disability stemming from left ankle pain, but this 
was done at the time of the January 1999 official orthopedic 
examination.  In December 1998, pursuant to the February 1998 
remand, the veteran's eyes were examined.  Also, in the 1998 
remand it was noted that the veteran was to be given the 
opportunity to submit medical records of treatment for 
diabetes, glaucoma, an eye disorder, left knee disorder, 
headaches, sinusitis, carpal tunnel syndrome and a left ankle 
disorder and any medical opinions relating to these 
disorders.  The veteran was informed of this by RO letter of 
May 1998.  However, there was no response from the veteran.  

Accordingly, pursuant to the holding in Stegall, Id., it is 
the determination of the Board that there has been compliance 
with the 1996 and 1998 Board remands.  

Background

SMRs

Service medical records of the veteran's first period of 
military service, which was in the Army, are not on file and 
can not be located.  

On examination in May 1985 for enlistment into the Army 
National Guard the veteran's defective bilateral distant and 
near visual acuity (except for normal near uncorrected vision 
in the left eye) was noted.  In an adjunct medical history 
questionnaire the veteran reported having or having had a 
fracture of his right 5th finger.  

Examination for enlistment in the Navy in April 1986 
documented the veteran's defective bilateral distant and near 
visual acuity (except for normal near uncorrected vision in 
the left eye).  The summary of defects noted were distant and 
near vision defects.  In a Prescreening Form he reported 
having worn glasses since the age of 12 and having been 
treated by an unknown physician in Bozeman, Montana and 
having been rechecked by a Dr. Good at the Billings Clinic at 
the age of 16 but had not had further problems.  He also 
reported having loss of movement in the first joint of the 
right fifth finger at the age of eight which had been caused 
by a knife cut but, thereafter, he had not had treatment or 
any problems.  

In January 1987 the veteran complained of having had pain in 
his left knee and ankle for 4 days, which had begun after 
marching and running.  He had a history of having had a knee 
problem in 1979 while in the Army.  On examination of his 
left knee there was no swelling, deformity, limitation of 
motion or crepitus.  There was tenderness along the medial 
joint line and the medial femoral condyle.  Drawer's sign was 
negative.  The assessment was arthralgia of the left knee and 
ankle.  Left ankle X-rays in January 1987 revealed soft 
tissue swelling over the lateral malleolus but the remainder 
of the examination was within normal limits.  

In February 1987 the veteran complained of having twisted his 
left knee and ankle when he slipped in water.  He had no 
swelling, paresthesia, locking or ligamentous laxity.  There 
was mild medial joint line tenderness but no effusion.  There 
was full range of motion of the left knee.  The assessment 
was questionable soft tissue contusion and strain of the left 
knee and ankle.  

In March 1987 the veteran complained of right hand numbness 
and he reported having cut his right 5th finger "pretty bad" 
in 1970.  He had not had sutures and he reported that the 
finger had been nonfunctional since that injury, having no 
strength or sensation in the finger.  One year ago he had had 
a mechanical injury to the right index finger and since then 
he had had numbness of the distal phalanx but some feeling 
was returning.  He had decreased sensation in the index 
finger.  On examination grip strength was 5/5 in the right 
hand except for the 5th digit in which he had decreased 
interosseous strength and he had muscular atrophy of the 2nd 
and 3rd phalanxes of that digit, decreased sensation to light 
touch, and decreased range of motion in flexion.  There was 
decreased sensation at the distal tip of the 2nd digit.  The 
assessment was nerve damage, by history and examination.  

In February 1988 the veteran complained of a headache and 
right ear pain.  An ear infection was to be ruled out.  

Examination of the veteran's visual acuity in August 1988 
revealed correctable defects in distant and near vision. 

On examination of the veteran's eyes in January 1989 his 
distant visual acuity was correctable to 20/20 in each eye.  

Dental Health questionnaires in March 1990, January 1991, and 
August 1992 reveal that the veteran complained of having or 
having had sinus problems and a family history of diabetes.  

A Problem Summary List indicates that the veteran was seen in 
April 1990 for sinusitis.  

In April 1990 the veteran complained of a headache and a left 
earache.  A sinus X-ray series in April 1990 revealed 
mucoperiosteal thickening within the left ethmoid sinus 
suggestive of sinusitis.  The remaining paranasal sinuses 
were clear.  There was moderate bilateral nasal turbinate 
swelling.  The bony and soft tissue structures of the 
calvarium were otherwise unremarkable.  The impression was 
that the findings were suggestive of left ethmoid sinusitis.  
Other X-rays taken in April 1990 because of sinusitis and 
complaints of headaches of one-week duration were within 
normal limits.  

In May 1990 the veteran had cuts on his right 1st and 5th 
digits and his left wrist which were infected.  

In June 1990 the veteran complained of sinus congestion with 
bilateral earache.  On examination there was slight frontal 
sinus tenderness.  

On reenlistment examination in January 1991 the veteran had 
an "L" shaped scar on his left knee and a two-inch scar on 
his right wrist.  In an adjunct medical history questionnaire 
he reported having ear, nose or throat trouble and sinusitis.  
A history of an ear infection and a sinus infection was 
noted.  

In April 1991 the veteran had a laceration of his right 
forearm.  He had tingling in the right 5th digit but had 
feeling in all digits of the right hand.  

On examination of the veteran's eyes in August 1991 retinal 
holes were found in his right eye.  

In September 1991 the veteran complained of itching of his 
eyes.  He had slight blurring and light sensitivity of the 
right eye.  After an examination, which revealed slight 
erythema of both conjunctivae, the assessment was 
conjunctivitis.  In October 1991 there was an assessment of 
keratoconjunctivitis.  Later in October 1991 the veteran had 
more photophobia and the assessment was suspected herpetic 
keratitis.  Also in October 1991 it was noted that the 
veteran was taking medication for suspected herpetic 
keratitis.  After an examination the diagnosis was 
conjunctivitis.  

On November 12, 1991 the veteran was evaluated for 
asymptomatic retinal holes of the right eye.  There were no 
findings of retinal detachment but he had a family history of 
glaucoma.  An examination revealed asymptomatic retinal holes 
in the right eye.  

In December 1991 the veteran sustained a left ankle sprain.  
Later that month he reported that his knee was bothering him.  
On examination he had pain in the medial aspect of the knee 
upon inversion but there was no crepitus or popping.  Deep 
tendon reflexes were 2 plus and equal, bilaterally.  He was 
neurologically and vascularly intact.  Drawer's and 
Babinski's signs were negative.  

In February 1992 it was noted that the veteran had a family 
history of glaucoma and diabetes.  He had been evaluated in 
November 1991 for asymptomatic retinal holes but he had no 
new symptoms.  He has a history of moderate myopia.  He was 
aware of the signs and symptoms of a retinal detachment.  He 
complained of progressive problems with vision in his right 
eye for the last 2 or 3 months.  After an examination the 
assessments were asymptomatic peripheral retinal holes of the 
right eye and symptoms of right eye difficulties but no 
evidence of retinal detachment by examination.  

In April 1992 the veteran had a history of having had a 
bilateral hand sprain four months earlier and now had 
continuous aching.  He reported that his hand fell asleep and 
he had numbness and tingling radiating down his 4th and 5th 
digits.  On examination he had positive Tinel's and Phalen's 
signs.  The assessment was CTS.  He was scheduled for a 
neurological evaluation and an electromyogram.  

The veteran was seen from April to July 1992 for left CTS.  
In May 1992 he complained of pain, numbness, and tingling of 
the left hand.  Tinel's and Phalen's signs were positive but 
an electromyogram of the left median and ulnar nerves was 
unremarkable.  In July 1992 he complained of left wrist pain 
with tingling and pain that radiated up the arm.  

On examination for service discharge in August 1992 the 
veteran's defective visual acuity was noted.  In an adjunct 
medical history questionnaire he reported having or having 
had swollen or painful joints, as to which there was 
presently no complaint; eye trouble; ear, nose and throat 
trouble; and sinusitis.  He reported not having or having had 
frequent or severe headaches.  

Post Service Evidence

On VA general medical examination in March 1993 it was 
reported that the veteran presented with multiple problems, 
including migraine headaches, knee problems, sinus problems, 
and questionable diabetes.  He related that "in August 
1993" while in the Navy (he was actually discharged from the 
Navy in 1992) it had been suspected that he had diabetes but 
he had not been checked for it since then.  He had lost about 
30 lbs. since that time.  He drank a lot of fluids because he 
was thirsty and he also urinated about 10 to 15 times daily.  
On examination he had no retinopathy.  The diagnosis was 
suspected diabetes mellitus.  

On VA surgical examination in March 1993 it was reported that 
the veteran had had recurrent pain in the lateral and 
anterior aspects of the left ankle.  The ankle felt tired and 
he had trouble walking upstairs.  He noted occasional 
stiffness in the left knee, as well as swelling and popping 
noises in the knee.  On examination he had full range of 
motion of the left knee but the ligaments were stable.  There 
was no effusion or crepitation and McMurray's and Drawer's 
signs were negative.  

As to the veteran's left ankle, he had full plantar flexion 
and dorsiflexion was to 50 percent of normal.  Eversion and 
inversion were to 2/3rds of normal.  There was tenderness at 
and about the left malleolus.  There was no crepitation.  It 
was reported that "[a]nkle growth at malleolus is 1" 
greater on left."  The diagnosis was chronic recurrent 
instability of the left ankle with a lateral ligamentous 
tear.  

Left knee X-rays in March 1993 were normal.  A urinalysis 
revealed his glucose was within normal limits.  

On VA ophthalmology examination in March 1993 the veteran had 
defective distant and near visual acuity.  There was no 
diplopia or gross visual field defect.  Intraocular pressure 
was 16 in each eye.  Official nerve conduction velocity 
studies in April 1993 of the ulnar and medial nerves were 
normal.  

On official orthopedic examination in September 1996 it was 
noted that the veteran was right-handed.  He had been 
discharged from the military reserves in the month prior to 
the examination.  Examination was limited to his left ankle 
and left wrist.  It was reported that he had had a series of 
left ankle sprains during service in the Navy.  He had been 
treated conservatively, with the ankle having been wrapped 
and having taken a day or two off from work.  He thought that 
he had had six or seven such episodes.  On these occasions he 
had usually complained of pain and swelling over the lateral 
aspect of the ankle and examinations had been fairly benign, 
revealing only some local tenderness.  Reportedly the March 
1993 VA examination had revealed recurrent ankle pain and 
some mild limitation of motion and some local tenderness.  

Currently, the veteran complained of stiffness and pain, 
mostly in the anterior and anterolateral aspects of the left 
ankle, particularly at the end of a work week.  He was unsure 
if he had left ankle swelling, but thought that at times he 
had mild swelling.  There was no full giving-way, although he 
occasionally had a sensation as if the ankle would turn over, 
in either direction, more likely in inversion than eversion.  
He had no other specific symptoms.  

On examination alignment of the veteran's left ankle seemed 
unremarkable and there was no obvious swelling or 
discoloration.  Active range of motion was probably not 
accurate, since distraction testing and active dorsiflexion 
together, and then separately, revealed different results.  
On gentle passive testing, ankle dorsiflexion was to 35 
degrees, plantar flexion was to 45 degrees, inversion was to 
20 degrees, and eversion was to 10 degrees.  Palpation around 
the ankle revealed mild anterolateral tenderness.  There was 
no palpable effusion.  There was a mildly positive anterior 
drawer's sign with lateral laxity testing.  However, there 
was a negative talar tilt.  There was a negative "squeezed" 
test and negative "talar knock" test for syndesmotic 
widening.  Indirect tenderness was poorly localized 
subjectively with equal pain with external rotation, 
inversion or eversion.  Strength testing was also difficult 
to ascertain and the results were quite variable.  
Distraction testing, and particularly testing two sides 
together and separately, revealed widely different results.  
There seemed to be some confusion and difficulty with 
resisted ankle dorsiflexion or eversion or great toe 
dorsiflexion when tested to together.  Generally, he seemed 
to display a weak and almost ratcheting strength even on the 
right when working the two ankle together but at other times, 
alternately, he would pull with suprisingly good strength, 
briefly, on the left.  X-rays of the left ankle revealed no 
bony abnormality.  The pertinent diagnosis was mild recurrent 
lateral instability of the left ankle with only a mild loss 
of motion and no evidence of secondary degenerative 
arthritis.  It was recommended that the veteran engage in a 
program of ankle strengthening and for this purpose he was 
given rubber tubing and information about an at-home ankle 
strengthening program.  The examiner indicated that based on 
the American Medical Association "Guides to the Evaluation 
of Permanent Impairment - 4th Edition" a noncompensable 
rating was recommended for the veteran's left ankle disorder.  

On VA ophthalmology examination in December 1998 it was 
reported that the veteran's past medical history was 
significant for bilateral CTS.  His past ocular history was 
significant for a retinal break in the right eye about 5 
years earlier, and several black eyes.  His family ocular 
history was significant for cataracts and diabetes.  On 
examination his uncorrected vision was 20/400 in the right 
eye and 20/200 in the left, correctable to 20/20 in the right 
eye and to 20/25 in the left.  He did not report having any 
diplopia.  Intraocular pressure was 13 in the right eye and 
11 in the left.  His optic nerves, maculae, and ocular blood 
vessels appeared healthy.  In the periphery of his right eye 
he had two holes, temporally, which were surrounded with 
pigment and were flat.  The left periphery of his left eye 
was healthy.  The examiner indicated that the veteran should 
be informed of the warning signs of retinal detachment, and 
he was aware of the warning signs.  It was felt that there 
was nothing found on the examination that would qualify him 
for any sort of benefits.  

On official orthopedic examination in January 1999 the 
veteran complained of chronic pain and instability of the 
left ankle.  The pain was a dull pain which became worse 
towards the end of the week.  His current job required him to 
be on his feet most of the day.  He did not report that the 
pain prevented him from working.  He related having episodes 
of instability of the left ankle about once a week, which had 
caused inversion injuries.  At such times he would have sharp 
pain for at least a couple of hours and then the pain would 
return to a baseline.  He also related recently having an 
abnormal sensation in his toes which was a type of numbing 
sensation that was worse when he sat down.  He reported that 
he could not run because of the left ankle pain and 
instability.  He related that the stiffness seemed to be 
improving as he progressively performed his recommended 
exercises but the exercises caused discomfort.  He had not 
noticed any change in the stability of the ankle with these 
exercises.  He did not report taking any medication for his 
problem.  

On physical examination the veteran walked with a slight 
antalgic limp, favoring his left foot.  He was able to walk 
on his toes but this caused pain on the lateral side of his 
left ankle.  He could walk on his heels, getting his feet 
dorsiflexed at least 10 degrees.  Range of motion testing in 
the supine position, with hips and knees extended, revealed 
dorsiflexion to only zero degrees and plantar flexion to 55 
degrees, on the left side.  In the right ankle dorsiflexion 
was to 20 degrees and plantar flexion was to 55 degrees.  In 
a sitting position, left ankle dorsiflexion was to 15 degrees 
and plantar flexion was to 55 degrees.  Inversion, as 
measured at the relationship of the forefoot to the tibia, 
was to 20 degrees and eversion was to 30 degrees, in each 
foot.  Measuring motion of just the hindfoot revealed 5 
degrees of inversion and eversion on both sides.  There 
seemed to be several millimeters more of anterior excursion 
of the left ankle than the right but this was difficult to 
quantify with certainty.  X-rays of the ankles were reviewed 
and revealed no abnormality.  Because of the sensation of 
instability with drawer testing, a stress test of the left 
ankle was done and when compared to the right ankle revealed 
no opening at all of the lateral ankle joint, with varus 
testing suggesting that there was no ankle instability.  

In summary, the veteran had chronic ankle pain which limited 
some recreational activities but did not limit his hours of 
working in a week.  There was no ankle instability on stress 
X-ray testing and only a 5 degree loss of dorsiflexion from 
the normal of 20 degrees, to having only 15 degrees.  In a 
discussion with the veteran, he was informed that the 
instability did not seem to be the cause of his pain.  The 
veteran was informed that some patients with persisting pain 
after multiple sprains obtained relief with ankle arthroscopy 
consisting of shaving of an impingement lesion at the lateral 
corner, where the talus-fibula and tibia meet.  

Law and Regulations

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. §§ 3.303(c), 4.9 (1999).  

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, i.e., plausible, meritorious on 
its own or capable of substantiation, and while the claim 
need not be conclusive, only possible, there must be more 
than an allegation, there must be evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The evidence required depends upon the 
issue.  Where the issue requires medical expertise, i.e., 
medical causation or a medical diagnosis, competent medical 
evidence is required and not lay testimony (since lay persons 
are not competent to offer medical opinions) but lay evidence 
will suffice if the disability is of the type to which lay 
observation is competent to identify.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (no lay competence to provide 
medical opinion linking present arthritis to an inservice 
fall); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) (lay 
assertion of medical causation cannot constitute competent 
evidence for well groundedness); Layno v. Brown, 6 Vet. 
App. 465, 470 (19994) (lay evidence is competent only when it 
addresses the features or symptoms of disability but not 
medical causation); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

38 C.F.R. § 3.303(b) addresses two matters, chronic diseases 
and continuity of symptoms.  As to chronic diseases, when a 
disease is shown to have been chronic in service (or in a 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  However, not every symptom manifested 
during service will permit service connection of a chronic 
illness which is first shown as a clear-cut clinical entity 
at some later date.  Demonstrating the inservice presence of 
a chronic disease requires a combination of manifestations 
sufficient to identify it and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  For a well grounded claim on a 
chronicity basis under § 3.303(b), the claimant must be 
diagnosed with the same condition inservice (1st Caluza 
element) and currently (2nd Caluza element).  Hodges v. West, 
No. 98-1275, slip op. (U.S. Vet. App. Jan. 12, 2000).  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999) (as to a chronic 
disorder there must still be competent medical nexus evidence 
between current disability and either an inservice injury or 
continuous symptomatology).  

As to continuity of symptoms under § 3.303(b), when a 
condition during service is not chronic and there is no 
medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (replacing Hickson v. West, 11 Vet. 
App. 374 (1999) (decided August 17, 1998)).  

"[C]ontinuity of symptomatology, as described in Savage, 
supra, does not require that a claimant be diagnosed with the 
same condition both inservice [2nd Caluza element]" and 
currently (1st Caluza element) but this "requirement is part 
of [§ 3.303(b)] criteria as to a chronicity basis for service 
connection".  Hodges v. West, No. 98-1275, slip op. (U.S. 
Vet. App. Jan. 12, 2000).  

The § 3.303(b) continuity requirement allows the 2nd 
(inservice disability) and 3rd (nexus evidence) Caluza 
elements to be satisfied by (a) evidence that a condition was 
'noted' during service; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one as to which lay observation is competent.  Clyburn 
v. West, 12 Vet. App. 296, 301-02 (1999) (unlike in Falzone 
v. Brown, 8 Vet. App. 398 (1996) where the existence of a 
condition (in Falzone, flat feet) as opposed to the cause of 
current disability was at issue).  

The doctrine of resolving doubt in favor of a claimant is not 
applicable in determinations of well groundedness.  It is 
only after a well grounded claim has been demonstrated that 
the doctrine of resolving doubt in the claimant's favor, 
under 38 U.S.C.A. § 5107(b) (West 1991) arise.  The benefit 
of the doubt doctrine does not ease the initial burden of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1999).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

Analysis

After submitting a well-grounded claim, if a veteran's 
service medical records are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  Where the "service medical records 
are missing... the Board [may not] wrongly equate the absence 
of medical corroboration with 'negative evidence' [] Nowhere 
do VA regulations provide that a veteran must establish 
service connection through medical records alone."  Stozek v. 
Brown, 4 Vet. App. 457, 461 (1993) [single judge decision] 
quoting Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).  While there is a heightened duty to considered the 
benefit of the doubt doctrine when a veteran's SMR's are 
destroyed, this does not lower threshold for an allowance of 
a claim, for example where the evidence almost but not quite 
reaches the positive-negative balance.  This misinterprets 
38 U.S.C.A. § 5107(a).  Rather, there is only a heightened 
duty of the Board to consider the applicability of the 
benefit of the doubt doctrine.  In other words, the legal 
standard for proving a claim is not lowered, rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Diabetes, Glaucoma, and Detached Retina of the Right Eye

There is no objective clinical evidence of diabetes, glaucoma 
or a detached retina of the right eye.  The veteran reported 
that diabetes had been suspected during his second period of 
service and it is apparent that it was upon this history that 
the diagnosis of suspected diabetes was rendered on VA 
examination in March 1993.  However, even at that time there 
was no actual clinical evidence of diabetes and his 1993 
glucose level was within normal limits.  In sum, there has 
never been a confirmed diagnosis of diabetes.  

Similarly, while he had acute keratitis or conjunctivitis, or 
both, during service there is no diagnosis of glaucoma, even 
after intraocular pressures were taken on VA ophthalmology 
examinations in 1993 and 1998.  

While the veteran is now service-connected for retinal holes 
of the right eye, the repeated ophthalmology examinations 
during and after military service have never documented any 
detachment of the retina of the right eye.  More recently, 
the veteran has been informed of the signs and symptoms of 
retinal detachment; nevertheless, there is no clinical 
evidence that such a disability has manifested.  Lastly, 
while there is evidence of myopia, this is a refractive error 
of the eyes and is not a disability under the law.  Myopia is 
"nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 
(1991) and Norris v. West, 11 Vet. App. 219, 220 (1998).  
There is no clinical evidence, nor is it contended, that his 
defective visual acuity is due to anything other than a 
refractive error.  

These claims are not well grounded because there is no 
competent medical evidence of the existence of diabetes, 
glaucoma or a retinal detachment.  



Residuals of a left knee injury

The veteran was treated in 1987 for left knee pain and in 
December 1991 he again complained of left knee pain but an 
examination was negative, as again on VA examination in 1993 
he had left knee complaints but an examination and X-rays 
were negative.  There is no diagnosis of a chronic left knee 
disability, much less a chronic left knee disorder which is 
related to military service.  Absent competent medical 
evidence of a left knee disorder, the claim is not well 
grounded.

Headaches

In February 1988 and in April 1990 the veteran complained of 
a headaches which at those times were associated with an 
earache or ear pain.  However, at service discharge in 1992 
he reported that he did not or had not had frequent or severe 
headaches.  On the other hand, on VA general medical 
examination in 1993, after service, he related having had 
migraines but did not relate the migraines to military 
service.  While at the time of that examination it was 
indicated that he was to have a VA neurology examination, and 
no VA neurology examination was conducted, the Board had not 
requested a neurology evaluation in the 1996 or 1998 remands.  
The Board does not otherwise find any prejudice to the 
veteran in there not having been such an examination inasmuch 
as there is no inservice or post service lay or clinical 
evidence of chronic headaches.  Thus, absent competent 
medical evidence of a current chronic headache disorder, the 
claim is not well grounded.  

Sinusitis

The veteran was treated in 1990 for sinusitis, documented by 
X-rays in April 1990 to involve the left ethmoid sinus 
cavity.  A history of sinus infection was noted in January 
1991 and he complained of sinusitis at discharge from service 
and on VA examination in 1993.  However, there are no post 
service clinical findings of sinusitis or a post service 
diagnosis thereof.  Thus, this claim is also not well 
grounded.  

Right CTS

The available SMRs reflect a history of a childhood injury of 
the right fifth finger with residual impairment of that 
finger.  However, the question of aggravation of that 
disability during service does not arise because it is not 
contended (or shown) that any such residual disability is in 
any way connected with the claimed right CTS.  

The veteran sustained some acute injuries of the right upper 
extremity during his second period of service and was treated 
in 1992 for left CTS.  However, the SMRs do not reflect 
treatment for right CTS.  It was reported on VA ophthalmology 
examination in 1998 that the veteran had a past medical 
history of bilateral CTS (i.e., CTS of both wrists).  For 
definitional purposes only, the Board notes that CTS is a 
complex of symptoms resulting from compression of the median 
nerve in the carpal tunnel, with pain and burning or tingling 
paresthesias in the fingers and hand, sometimes extending to 
the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  

In this case, the history reported above, which was obviously 
only recordation by a physician of a history by related by 
the veteran, does not rise to the level of competent medical 
evidence.  Indeed, this history is not supplemented by any 
clinical commentary by the examiner.  There is otherwise no 
competent medical evidence of the current existence of right 
CTS.  Accordingly, this claim is not well grounded.  

Increased rating for Left Ankle Disorder

The veteran had a series of left ankle injuries during 
service but X-rays have never revealed the presence of 
arthritis of the left ankle.  His primary complaints are of 
stiffness, pain, and instability of the left ankle.  However, 
while the diagnosis on examination in 1996 was that of mild 
recurrent lateral instability, the 1999 rating examination 
yielded findings which indicated that he did not have left 
ankle instability, despite his complaint of almost weekly 
episodes of instability.  He has, at most, not more than mild 
limitation of motion of the left ankle and reported at the 
time of the 1999 rating examination that his stiffness in the 
left ankle was improving with a regimen of exercises.  
Moreover, the examiner in 1999 indicated that the left ankle 
pain did not limit the veteran's working hours, despite some 
limitation of recreation activities.  No limp was noted on 
examination in 1996 and although a slight antalgic limp was 
noted on examination in 1999, strength testing earlier in 
1996 yield conflicting results.  Also, on the 1999 
examination it was noted that the veteran was not taking 
medication, despite his complaints of pain.  It is also clear 
that the veteran does not have ankylosis of the left ankle.  

The Board observes that the examiner in 1996 felt that a 
noncompensable rating was warranted under the American 
Medical Association "Guides to the Evaluation of Permanent 
Impairment - 4th Edition."  However, the RO and the Board are 
required by law to apply the criteria set forth in the VA 
Schedule for Rating Disabilities.  Even under these criteria, 
however, the left ankle disorder does not warrant an 
evaluation in excess of the 10 percent now in effect.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
for the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected left ankle 
disorder and, thus, there is no doubt to be resolved in 
favor of the veteran as to that claim.  


ORDER

The claims for diabetes, glaucoma, a detached retina of the 
right eye, residuals of a left knee injury, a headache 
disorder, and sinusitis, and right-sided CTS are denied as 
not well grounded.  

An increased rating for residuals a left ankle sprain is 
denied.  



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

 

